DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination.
This Office action is Non-Final.


Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 04/28/2022 is in compliance with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.


Specification Objections
The disclosure is objected to because of the following informalities:
Refer to the parent applications for further details (16/147,157, now U.S. Patent No. US 10,713,365 B2; and 16/927,298, now U.S. Patent No. US 11,308,221 B2).  Each of the corresponding patents include Certificates of Correction with the further details.
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 of the instant application are rejected on the ground of anticipatory-type nonstatutory double patenting as being unpatentable over:
Claims 1-20 of U.S. Patent No. US 10,713,365 B2, and
Claims 1-4 and 6-20 of U.S. Patent No. US 11,308,221 B2.
	Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of each parent patent anticipate claims of the instant application as follows:
17/723,336
10,713,365
11,308,221
(Claim) 1
(Claims) 1, 10, and 17
(Claims) 1, 8, and 15
2
1, 10, and 17
2
3
1, 10, and 17
3
4
2, 11, and 18
4
5
1, 10, and 17
6
6
1, 10, and 17
7
7
10, 1, and 17
8, 1, and 15
8
12, 3, and 19
9 and 17
9
10, 1, and 17
8, 1, and 15
10
13, 4, and 20
10 and 18
11
14 and 5
11 and 19
12
15 and 6
12 and 20
13
16 and 7
13
14
8
14
15
17, 1, and 10
15, 1, and 8
16
9
16
17
19, 3, and 12
17 and 9
18
20, 4, and 13
18 and 10
19
5 and 14
19 and 11
20
17, 1, and 10
15, 1, and 8



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 8-12, 14, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2 and 5 recite the limitation "the action" in page 96.  It is unclear as to which action (“actions in the list of actions,” per Claim 1; and/or “a simulated action,” per Claim 1) is being referred to.

Because Claims 3 and 4 depend upon Claim 2, Claims 3 and 4 are additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.

Claim 8 recites the limitation "the action" in page 97.  It is unclear as to which action (“actions in the list of actions,” per Claim 7; and/or “a simulated action,” per Claim 7) is being referred to.

Claim 9 recites the limitation "the list of fields" in page 97.  There is insufficient antecedent basis for this limitation in the claim.

Because Claims 10-12 depend upon Claim 9, Claims 10-12 are additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.

Claim 10 recites the limitation "the fields" in page 98.  It is unclear as to which fields (“the list of fields,” per Claim 9; and/or “fields,” per Claim 10) is being referred to.

Claim 14 recites the limitation "the test scenario" in page 98.  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the limitation "the test scenario" in page 99.  There is insufficient antecedent basis for this limitation in the claim.

Claim 17 recites the limitation "the action" in page 99.  It is unclear as to which action (“actions in the list of actions,” per Claim 15; and/or “a simulated action,” per Claim 15) is being referred to.

Claims 18 and 19 recite the limitation "the template" in page 99.  There is insufficient antecedent basis for this limitation in the claim.

Claim 19 recites the limitation "the configuration" in page 99.  There is insufficient antecedent basis for this limitation in the claim.

Claim 20 recites the limitation "the list of fields" in page 100.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to (an) abstract idea(s) without significantly more.

	Step 1: Is/are the claim(s) to a process, machine, manufacture, or composition of matter?
	Yes.

	Step 2A, Prong I: Is/are the claim(s) directed to a law of nature, a natural phenomenon, or an abstract idea?
	Yes: (an) abstract idea(s).

	Claims 1, 7, and 15 recite:
obtaining activity data from a service provider system,…;
generating a simulated action from the list of actions to determine fields for the simulated action;
generating simulated activity data that includes the simulated action; and
inputting the simulated activity data into the security management system,
wherein the security management system operates on the simulated activity data
to determine whether actions included in the simulated activity data include use of the cloud service that constitutes a security risk.

	The ‘obtaining’ limitation of # 1 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “obtaining” in the context of this claim encompasses mere data gathering by a person, e.g., printed out on paper or displayed using a generic display component.

	The ‘generating’ limitations of # 2 and # 3 above, as claimed, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind.  For example, “generating” in the context of this claim encompasses the person writing down data on paper.

	The ‘inputting’ limitation of # 4 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “inputting” in the context of this claim encompasses the person, e.g., loading data into a generic component such as a display.

	The ‘operates’ limitation of # 5 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “operating” in the context of this claim encompasses the person, e.g., using the display to think about and/or select data.

	The ‘determine’ limitation of # 6 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “determining” in the context of this claim encompasses the person, e.g., making a determination using his/her mind.

	Claim 2 recites:
parsing the action from the list of actions to determine a list of fields included in the action.

	The ‘parsing’ limitation of # 7 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “parsing” in the context of this claim encompasses the person, e.g., manipulating data and/or selecting data.

	Claim 3 recites:
identifying a field in the list of fields, wherein an identity of the field describes data included in the field.

	The ‘identifying’ limitation of # 8 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “identifying” in the context of this claim encompasses the person, e.g., looking at data and making an identification.

	Claim 4 merely further describes the claimed ‘identifying’ step of Claim 3.

	Claim 5 merely further describes the claimed ‘generating a/the simulated action’ step of Claim 1.

	Claim 6 merely further describes the claimed ‘a/the simulated action’ element of Claim 1.

	Claims 8 and 17 recite:
parsing the action to determine a list of fields included in the action; and
identifying a field in the list of fields by inputting contents of the field into a machine learning model, wherein the machine learning model associates fields having different formats with a same identity.

	The ‘parsing’ limitation of # 9 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “parsing” in the context of this claim encompasses the person, e.g., manipulating data and/or selecting data.

	The ‘identifying’ limitation of # 10 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “identifying” in the context of this claim encompasses the person, e.g., looking at data and making an identification.

	Claims 9 and 20 recite:
generating a template for an action in the list of actions, wherein the template comprises a data structure describing a format of the action;
generating a configuration associated with a test scenario, the configuration including a reference to the template; and
generating the simulated action using the template to determine the list of fields for the simulated action.

	The ‘generating’ limitations of # 11-13 above, as claimed, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind.  For example, “generating” in the context of this claim encompasses the person writing down data on paper.

	Claims 10 and 18 recite:
generating additional simulated actions, each additional simulated action having fields determined using the template and different randomized values for the fields, wherein the simulated activity data includes the additional simulated actions.

	The ‘generating’ limitation of # 14 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “generating” in the context of this claim encompasses the person writing down data on paper.

	Claims 11 and 19 recite:
wherein the template is associated with the cloud service, wherein the operations further comprise:
generating a different template for a different cloud service; and 
generating different activity data using the different template and the configuration.

	# 15 above merely further describes the claimed ‘a/the template’ element of Claim 9.

	The ‘generating’ limitations of # 16 and # 17 above, as claimed, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind.  For example, “generating” in the context of this claim encompasses the person writing down data on paper.

	Claim 12 recites:
generating a second configuration associated with a second test scenario; and
generating different activity data using the second configuration and the template.

	The ‘generating’ limitations of # 18 and # 19 above, as claimed, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind.  For example, “generating” in the context of this claim encompasses the person writing down data on paper.

	Claim 13 recites:
inputting the activity data into the security management system concurrent with the simulated activity data.

	The ‘inputting’ limitation of # 20 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “inputting” in the context of this claim encompasses the person, e.g., loading data into a generic component such as a display.

	Claim 14 merely further describes a claimed ‘the test scenario’ element of Claim 7 (additionally rejected under 35 U.S.C. 112(b)).

	Claim 16 merely further describes a claimed ‘the test scenario’ element of Claim 15 (additionally rejected under 35 U.S.C. 112(b)).

	Step 2A, Prong II: Do/does the claim(s) recite additional elements that integrate the judicial exception into a practical application?
	No.

	This judicial exception is not integrated into a practical application. In particular, the claims only recite the following additional elements:
a computer system (per Claims 1, 7, and 15),
a security management system (per Claims 1, 7, and 15),
one or more processors (per Claims 7 and 15),
one or more memories (per Claim 7), and
a non-transitory computer-readable medium (per Claim 15).
	The additional elements are recited at a high-level of generality (i.e., generic computer components performing a generic computer functions) such that they amount to no more than components comprising mere instructions to apply the exception.  Accordingly, these additional elements do not integrate the abstract idea(s) into a practical application because they do not impose any meaningful limits on practicing the abstract idea(s).

	Step 2B: Do/does the claim(s) recite additional elements that amount to significantly more than the judicial exception?
	No.

	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the aforementioned additional elements amount to no more than components comprising mere instructions to apply the exception.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
	Additionally, the courts have recognized the following computer functions as well- understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:
	i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network);
	iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; and
	v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition).

	For at least the reasoning provided above, Claims 1-20 are patent ineligible.


Allowable Subject Matter
Claims 1, 7, and 15 would be allowable if rewritten or amended to overcome the rejection(s) under Double Patenting and 35 U.S.C. 101, set forth in this Office action.

Claims 2-5, 8-12, 14, and 16-20 would be allowable if rewritten to overcome the rejection(s) under Double Patenting, 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 6 and 13 would be allowable if rewritten to overcome the rejection(s) under Double Patenting and 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The elements of independent Claims 1, 7, and 15 were neither found through a search of the prior art nor considered obvious by the Examiner.  In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole:
Claims 1, 7, and 15: “…obtaining activity data from a service provider system, wherein the activity data includes a list of actions performed during use of a cloud service, wherein actions in the list of actions are performed by one or more users associated with a tenant, wherein the service provider system provides the tenant with a tenant account, and wherein the tenant account enables the one or more users to use the cloud service;…inputting the simulated activity data into the security management system, wherein the security management system operates on the simulated activity data to determine whether actions included in the simulated activity data include use of the cloud service that constitutes a security risk.”


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Kotler et al. (U.S. Patent No. US 9,473,522 B1); teaching a method and system for protecting a computing system, the method comprising allocating simulator nodes, the simulator nodes emulating operations of devices in a target system, simulating malicious action utilizing the simulator nodes, and determining that the malicious action was successful.
Godard et al. (U.S. Patent Application Publication No. US 2018/0239902 A1); teaching systems, devices, and methods of an automatic attack testing framework for the security testing of an operational service.  In an example, such systems, devices, and methods may include operations that: deploy command instructions and a payload for a bot process to a computing device located within a target infrastructure, with the command instructions being selected based on criteria to test a security feature in the target infrastructure with an automated attack action in the bot process, and with the bot process being executed on the computing device and being started with use of the command instructions and the payload; communicate with the computing device to control the automated attack action within the target infrastructure, such that the automated attack action is performed within the bot process; and obtain results of the automated attack action performed within the bot process from the computing device.
Hittel et al. (U.S. Patent Application Publication No. US 2018/0288087 A1); teaching simulating and analyzing spread of malware through an organization as a result of sharing files using cloud-based services.  This analysis is based on actual user and file sharing characteristics collected on a user-by-user and file-by-file basis.  The technology disclosed traces connections among the users by traversing a directed graph constructed from the user-by-user data and the file-by-file data.  It then simulates the spread of malware, from an entry point user zero through the organization, via the cloud-based services, using the directed graph to simulate user exposure to, infection by, and transmission of the malware within the organization.  It then produces a visualization of the spread from the entry point user zero, to users within a user partition to which the user zero belongs, at varying transmission distances from the user zero.


Communication
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached M-F 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KUDIRKA/Primary Examiner, Art Unit 2114